




20__ DEFERRAL ELECTION


I hereby elect to defer the issuance of all the shares of Alexander & Baldwin,
Inc. common stock in which I vest under the restricted stock unit award to be
made to me at the 20_ Annual Stockholders Meeting pursuant to the Automatic
Grant Program in effect under Company’s 2007 Incentive Compensation Plan (the
“Award”).


I understand that any amounts to which I may become entitled pursuant to the
dividend equivalent rights I will possess with respect to the A&B shares
deferred pursuant to my foregoing election will also, by reason of that deferral
election, be deferred and will not be paid or distributed to me until the vested
deferred shares to which those amounts pertain are issued to me in accordance
with my deferral election hereunder.
 


I hereby make the following distribution elections with respect to the shares of
Alexander & Baldwin, Inc. (“A&B”) common stock in which I vest and the
additional amounts attributable to the dividend equivalent rights relating to
those shares:


Distribution Date or Event:


I hereby elect the following commencement date or event for the distribution of
my deferred vested A&B shares and the additional amounts attributable to the
dividend equivalent rights relating to those shares:
  
____           April _____, 201_.
 
____           my cessation of service as a member of the A&B Board of
Directors.
 
____           the earlier of (i) April _____, 20__ or (ii) my cessation of
service as a member of the A&B Board of Directors.
 
Method of Distribution:


I hereby elect the following method of distribution for my deferred vested A&B
shares and the additional amounts attributable to the dividend equivalent rights
relating to those shares:
 
 
 
 
___    Lump sum distribution
 
___   Equal annual installments over five (5)-year term
 
The distribution will commence on the distribution date or event specified above
or as soon thereafter as administratively practicable, but in no event later
than the later of (i) the close of the calendar year in which such date or event
occurs or (ii) the fifteenth day of the third calendar month following the
occurrence of such date or event.
 
I understand that each successive annual installment of an installment
distribution will be paid on the applicable one-year anniversary date of the
initial installment payment date.
 
I understand that if I elect an installment distribution, any additional amounts
to which I may become entitled during the installment distribution period
pursuant to my dividend equivalent rights with respect to the undistributed
portion of the deferred A&B shares will also be deferred and will not be paid to
me until the deferred A&B shares to which those additional amounts pertain are
issued to me in satisfaction of the installment distribution I have elected.
 
Terms Governing Deferral Election


I understand that the distribution of the shares and other amounts to be
distributed to me in accordance with this deferral election will commence on the
distribution date or event I have designated above or as soon thereafter as
administratively practicable, but in no event later than the later of (i) the
close of the calendar year in which such date or event occurs or (ii) the
fifteenth day of the third calendar month following the occurrence of such date
or event.


To the extent my rights under law to receive one or more distributions pursuant
to this deferral election are greater than the rights of a general unsecured
creditor of A&B, I hereby waive those rights and agree that I shall have only
the rights of a general unsecured creditor with respect to the payment of my
deferred amounts hereunder.


I understand that this election will become irrevocable on December 31, 20__ and
cannot be changed or modified in any manner after that date.


 
           ____________________, 20__
Signature
 
This election must be completed, signed and received by the A&B Human Resources
Department at Alexander & Baldwin, Inc., P.O. Box 3440, Honolulu, HI  96801-3440
on or before December 31, 20__.

 
 

--------------------------------------------------------------------------------

 
